Reynolds, J.
Appeal from a judgment of the Supreme Court, Clinton County, dismissing relator’s writ of habeas corpus after a hearing. The denial of relator’s request for assigned counsel we have held to be error (People ex rel. Rodriguez v. La Vallee, 26 A D 2d 8). However, his allegations that he was denied parole solely because he was accused of a crime of which he had been found not guilty by a jury and that he was improperly confined within the prison so as to lose “good time” toward his parole seeks only in effect to review his denial of parole. The granting of parole is discretionary with the. Parole Board, and the exercise of such discretion will not be reviewed if “the Board violates no positive statutory requirement”. (Matter of Hines v. State Board of Parole, 293 N. Y. 254, 257; Matter of Sostre v. Mailler, 9 A D 2d 828, mot. for lv. to app. den. 7 N Y 2d 709.) Relator here alleges no procedural violation under the Correction Law (Correction Law, § 210 et seq.) or any violation of any other statute and accordingly no hearing should have been held in the first place. Judgment affirmed, without costs. Gibson, P. J., Aulisi and Staley, Jr., JJ., concur; Taylor, J., not voting.